Citation Nr: 1747992	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  13-19 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a skin disability, including heat blisters.

2.  Entitlement to service connection for an eye disability, to include spots near the optic nerve.

3.  Entitlement to an initial rating in excess of 40 percent for urinary incontinence prior to December 15, 2016 and in excess of 60 percent thereafter.

4.  Entitlement to an initial rating in excess of 20 percent for right shoulder status post surgery.

5.  Entitlement to an initial rating in excess of 20 percent for left shoulder status post surgery.

6.  Entitlement to an initial rating in excess of 10 percent for lumbar strain with intervertebral disc syndrome (IVDS) prior to December 15, 2016 and in excess of 20 percent thereafter.

7.  Entitlement to an initial rating in excess of 10 percent for cervical strain with IVDS, subcapsular nerve.

8.  Entitlement to an initial rating in excess of 10 percent for right carpal tunnel syndrome.

9.  Entitlement to an initial rating in excess of 10 percent for left carpal tunnel syndrome.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Polly Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to November 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  That decision granted service connection for urinary incontinence and rated it as noncompensable; granted service connection for right and left shoulder disabilities, rated as 20 percent disabling; and granted service connection for low back, neck, and right and left carpal tunnel syndrome, each rated as 10 percent disabling.  The grants of service connection and initial ratings were made effective September 5, 2008.  

That rating decision also denied service connection for bilateral plantar fasciitis; bunions of the great toes; chilblains of the feet; skin and heat blisters; eye spots near the optic nerves; residuals of a caesarian section with placenta abruption, anemia, and fibroid; GERD; and migraines.

Jurisdiction now rests with the Atlanta, Georgia RO.  In April 2013, the Atlanta RO increased the initial rating for urinary incontinence to 40 percent, and granted service connection for GERD and migraine headaches.  In her June 2013 substantive appeal, the Veteran expressed disagreement with the initial rating assigned for GERD.  

In February 2016, the Veteran testified at a Board hearing before the undersigned.

In June 2016, the Board remanded the issue of entitlement to an initial rating for GERD for the issuance of a statement of the case (SOC) pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  In September 2016, the RO issued an SOC denying a rating in excess of 10 percent for GERD.  To date, the Veteran has not filed a substantive appeal as to this issue.  Accordingly, the Board will not further consider that issue.  See, Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

In a February 2017 rating decision, the Atlanta RO granted service connection for a foot disability, to include bilateral plantar fasciitis; bunions of the bilateral great toes, and chilblains of the bilateral feet.  That rating decision also granted service connection for fibroids and ovarian cysts also claimed as placenta abruption, anemia fibroid.  That decision constitutes a full grant of the benefits sought as to those issues, and those issues are not before the Board.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The February 2017 rating decision also increased the rating for urinary incontinence to 60 percent, effective December 15, 2016.  In a February 2017 statement, the Veteran expressed disagreement with the effective date assigned for the increased rating for urinary incontinence.  Under the current version of 38 C.F.R. § 20.201, a notice of disagreement must be filed on a particular form prescribed by the Secretary.  Such form has been provided to the Veteran during the pendency of this appeal.  Accordingly, the issue of an earlier effective date for urinary incontinence is not currently before the Board.  However, the issue of entitlement to an increased rating remains on appeal, as well as that of an increased rating for lumbar strain, which was increased to 20 percent in the February 2017 rating decision, as the Veteran is presumed to be seeking the maximum benefit permitted by law.  A.B. v. Brown, 6 Vet. App. 35 (1993).

The issues of entitlement to service connection for depression (to include whether new and material evidence was submitted) and an increased rating for migraines were raised by the Veteran at her February 2016 Board hearing and referred in the Board's June 2016 remand, but the Veteran has not yet submitted claims or intent to file claims as prescribed by VA regulations.  See 38 C.F.R. § 3.155.  These matters are again referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9 (b).

 
FINDINGS OF FACT

1.  The Veteran does not have a current skin disability, to include heat blisters.

2.  The Veteran's current eye disability, central serous chorioretinopathy, had its onset in service.

3.  From the effective date of service connection to December 14, 2016, the Veteran had urine leakage requiring the wearing of absorbent materials that had to be changed 2-4 times per day.

4.  From December 15, 2016, the Veteran had urine leakage requiring the wearing of absorbent materials requiring more than four changes per day.

5.  The Veteran's right shoulder disability has been manifested by movement of the arm to shoulder level and above, even when taking into account limited motion due to pain, fatigue, weakness, and a lack of endurance. 

6.  At all times the Veteran's left shoulder disability has been manifested by movement of the arm to shoulder level and above, even when taking into account functional limitation.

7.  From the effective date of service connection to December 15, 2016, the Veteran's lumbar strain with IVDS was manifested by limitation of forward flexion of the spine with motion possible to greater than 60 degrees; and since December 15, 2016, by forward flexion limited to more than 30 degrees but less 60 degrees; even with consideration of functional loss due to pain and other factors.  There has been no doctor-prescribed bedrest or neurologic impairment except for mild incomplete paralysis of the right sciatic nerve.

8.  The Veteran's cervical strain with IVDS is manifested by limitation of forward flexion to as little as 30 degrees with pain but without additional neurologic disorder.

9.  For the entire period on appeal, the Veteran's right carpal tunnel syndrome has been manifested by pain, numbness, and tingling; objective signs such as loss of reflexes, muscular atrophy, or trophic changes have not been shown; and there has been no more than mild incomplete paralysis of the median nerve

10.  For the entire period on appeal, the Veteran's left carpal tunnel syndrome has been manifested by reports of pain, numbness, and tingling; objective signs such as loss of reflexes, muscular atrophy, or trophic changes have not been shown; and there has been no more than mild incomplete paralysis of the median nerve.


CONCLUSIONS OF LAW

1.  Service connection for a skin disability, to include heat blisters, is not warranted.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303 (2016).

2.  Service connection for an eye disability, central serous chorioretinopathy, is warranted.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303.

3.  An initial rating in excess of 40 percent prior to December 15, 2016 for urinary incontinence is not warranted. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.115a, 4.115b, Diagnostic Code 7517 (2016).

4.  An initial increased rating in excess of 60 percent from December 15, 2016 for urinary incontinence is not warranted. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.115a, 4.115b, Diagnostic Code 7517.

5.  An initial rating in excess of 20 percent for right shoulder status post surgery is not warranted.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2016).

6.  An initial rating in excess of 20 percent for left shoulder status post surgery is not warranted.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201.

7.  An initial rating in excess of 10 percent for lumbar strain with IVDS, prior to December 15, 2016, is not warranted.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2016).

8.  An initial increased rating in excess of 20 percent for lumbar strain with IVDS, from December 15, 2016, is not warranted.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237. 

9.  Resolving reasonable doubt in favor of the Veteran, an initial rating of 20 percent for cervical strain with IVDS, subcapsular nerve, is warranted for the entire appeal period.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237.

10.  An initial rating in excess of 10 percent for right carpal tunnel syndrome is not warranted. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.1-4.7, 4.124a, Diagnostic Code 8515 (2016).

11.  An initial rating in excess of 10 percent for left carpal tunnel syndrome is not warranted. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.1-4.7, 4.124a, Diagnostic Code 8515.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  Neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).
   
II. Service Connection Claims

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (providing that although a veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, a veteran is not competent to provide evidence as to more complex medical questions).  Furthermore, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  Jones v. West, 12 Vet. App. 460, 465 (1999). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Skin and Heat Blisters

The Veteran contends that after separating from military service, she saw a physician who diagnosed heat sensitivity and a lotion allergy.  These conditions have made exercising and "heat-producing activities," such as chores, uncomfortable.  She said she limits outdoor exposure and uses water-based skin products.  See, October 2008 Statement in Support of Claim.

Service treatment records are silent for complaints of or treatment for any skin conditions or blisters.  In a report of medical history completed in August 2006, the Veteran reported numerous symptoms; but denied any history of skin disease.  In an undated report of examination that appears to have been conducted in August 2006, the skin was reportedly normal.

In her initial claim for service connection, received in September 2008, the Veteran reported alopecia and no other skin condition.  She reported no post service treatment for the alopecia.

The Veteran underwent a VA contract examination in April 2009.  She reported to the examiner that the skin condition had existed for four years and involved areas exposed to the sun, including her neck, arms, legs, and torso, but not the face, hands, or head.  She reported itching and blisters that occurred intermittently, as often as daily during the summer and warm months.  She used systemic allergy medications and topical medications.

On physical examination, the Veteran was free of rashes, lesions, bruising, or petechiae.  There was scarring alopecia covering 30 percent of her scalp.  (Service connection is in effect for alopecia-related scarring).  There was no evidence of acne, chloracne, alopecia areata, or hyperhidrosis.  The examiner observed several scars from the Veteran's previous breast reduction and shoulder surgeries.  The examiner offered no diagnoses because there was no pathology to render any diagnoses.  

In her March 2010 notice of disagreement, the Veteran stated that it was documented that she had allergies, and required allergy medication to control the onset of blisters.

At a December 2010 VA contract examination, the examiner observed multiple scars on the Veteran's body, and no burn scars.

At her February 2016 Board hearing, the Veteran testified that she started to notice itchy, pin size blisters on her skin in 2004 or 2005.  See, February 2016 Hearing Transcript at p. 31.  She had rashes and could not go out in the sun.  She said humidity exacerbated the condition.  She went to her primary care physician for this after getting out of service.  The physician thought the symptoms might be caused by hormones related a pre-menopausal state; and referred her to a dermatologist.  The dermatologist prescribed allergy medication.  The Veteran also thought the skin condition might be related to Vitamin D deficiency or stress.

At a December 2016 VA skin examination, the Veteran reported that she believed the date of onset of skin symptoms was 2003, when her skin would itch excessively while sweating, and that she would observe pinhead size blisters on her upper body to include her arms.  She said it was very uncomfortable to endure prolonged sun exposure.  She took allergy pills.  

On physical examination, there was no evidence of scarring, neoplasms, or systemic manifestations due to any skin diseases.  The Veteran reported the use of topical and oral medications to include antihistamines.  She described experiencing four or more debilitating episodes in the past twelve months during which she would get an intense pruritic rash that required staying indoors, taking a shower, and using creams.  She also described daily episodes of itching and sweating, requiring treatment with intermittent systemic immunosuppressive therapy.  There was no evidence on examination of dermatitis, eczema, bullous disorder, psoriasis, infections of the skin, cutaneous manifestations of collagen-vascular disease, papalosquamous disorder, acne, chloracne, vitiligo, alopecia, or hyperhidrosis.  The examiner concluded that the Veteran did not suffer from any skin conditions or heat blisters.

The Veteran has contended that she has skin symptoms related to service.  The Veteran is competent to report her symptoms; when they began; and what doctors told hear about them.  Jandreau.  The service treatment records; however, contradict her reports that symptoms began in service.  These records show that she denied any skin disease on the August 2006 report of medical history and that the skin was normal on examination.  It is significant that she reported multiple other symptoms at that time and that multiple disabilities were identified on the examination.

There are also no records of the post-service treatment reported by the Veteran.  Although she was invited on a number of occasions, including in the Board's remand, to authorize VA to obtain these records or submit them herself; no pertinent records were identified, or submitted.  Available post-service treatment records do not show the findings or diagnoses reported by the Veteran.  VA examiners have been unable to find evidence of the conditions reported by the Veteran.  For these reasons, the Board finds the Veteran's reports to be of limited probative value.

Service connection cannot be granted "[i]n the absence of proof of a present disability."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The current disability requirement is satisfied when the claimant has a disability at the time the claim is filed or during the pendency of the appeal even though the disability may resolve prior to adjudication.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

The negative findings by April 2009 and December 2016 VA examiners are more probative, as they are based on clinical findings and a review of the entire record, and they both show that the Veteran does not have a current skin condition.  As the preponderance of the probative evidence is against the claim, the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  The Veteran's claim for service connection for a skin disability to include heat blisters is denied.

B.  Eye Disability

The Veteran contends that she experiences severe pain in the back of her right eye, and has been told by doctors that this is sinus-related.  She said that in 2003, an ophthalmologist found white spots in the back of her eye close to the optic nerve, for which she was prescribed eye drops and medication.  See, October 2008 Statement in Support of Claim.

Service treatment records show that the Veteran complained of eye strain and sought eyeglasses.  The examination in August 2006 showed 20/20 vision with glasses.

Private ophthalmic records from October 2003 show that the Veteran had a macular lesion on her left eye. December 2003 records show central serous retinopathy, early cataracts, and dry eye syndrome.  She was prescribed eye drops and medication.

On VA contract examination in April 2009, examination of the eyes showed no icterus.  Extraocular muscle movements were intact.  Pupils were round and reactive to light.  Funduscopic examination revealed no retinal hemorrhages or exudates. 

Private treatment records dated in March 2012 show that the Veteran presented for treatment of decreased vision.  Examination showed dry eyes and very mild central serous chorioretinopathy.

At her February 2016 Board hearing, the Veteran testified that she suffered from headaches that felt like "piercing, pinpoint like laser focused pain" that went "through [her] eyeball and into [her] head."  Transcript at p. 48.  She also said that she was told that her vision spots might have been from her migraines.  

On VA examination in December 2016, the examiner found that the Veteran did have a refractive error, namely myopia, astigmatism, and presbyopia; all of which were unrelated to any in-service event, disease, or trauma.  With respect to spots on the optic nerve, the examiner opined that such condition was less likely than not incurred in or caused by any in-service injury, event, or illness.  The rationale was that the spots were related to a resolved central serous retinopathy scar noted in 2003, which did not currently exist.  The spots did not cause any vision issues.

While the Veteran has shown current eye disorders during the pendency of the appeal period, the preponderance of the evidence is against a finding that service connection is warranted for any of her diagnosed eye disabilities.

Service connection is precluded for refractive errors.  38 C.F.R. § 3.303(c).  The 2003 treatment records show; however, that there were other acquired eye disabilities; including serous retinopathy.  The March 2012 records show the same disability during the appeal period and satisfy the current disability requirement.  Although the VA examiner reported that this condition had resolved, the 2012 record suggests that it was a current disability.  The findings in-service and currently; together with the Veteran's reports suggesting ongoing symptoms place the evidence in relative equipoise with regard to the question of whether the current retinopathy is related to the retinopathy shown in service.

Resolving reasonable doubt in the Veteran's favor; the elements of service connection are demonstrated and the claim is granted.  Gilbert, 1 Vet. App. at 55; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

III. Initial Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the appellant's favor.  38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

A. Urinary Incontinence

The Veteran's urinary incontinence is rated under 38 C.F.R. § 4.115b, Diagnostic Code 7517.  The regulation directs that disabilities rated under this code should be rated as voiding dysfunction.  See 38 C.F.R. § 4.115b, Diagnostic Code 7517.

Voiding dysfunction should be rated as urine leakage, urinary frequency, or obstructed voiding.  Of the three, only the ratings addressing urine leakage provide for a disability rating in excess of the currently assigned 40 percent rating.  Voiding dysfunction requiring the use of absorbent materials which must be changed two to four times per day warrants a 40 percent rating.  Voiding dysfunction requiring the wearing of absorbent materials which must be changed more than four times a day warrants a 60 percent disability rating.  The rating schedule for urinary frequency and obstructed voiding do not provide for disability ratings in excess of 40 percent.   See 38 C.F.R. § 4.115a.

The evidence pertaining to the period prior to December 15, 2016 does not demonstrate that a rating in excess of 40 percent was warranted.  

At her April 2009 VA contract examination the Veteran reported that urinary incontinence had existed for 15 years.  During the day, she urinated seven times at intervals of two hours and at night she urinated three times at intervals of one hour.  She reported problems starting urination and hesitant urine flow.  She required a pad as often as two times per day but did not require an appliance.  She reported weakness and renal colic.  She had no fatigue, loss of appetite, weight loss, limitation of exertion, recurrent urinary tract infections, or bladder stones with pain.  She did not require any procedures for her genitourinary problem, and she had not been hospitalized in the previous 12 months.  

On VA contract examination in December 2010, the Veteran reported that her incontinence was intermittent and a pad or absorbent material was required as often as two times a day.  An appliance was not required.  

At her Board hearing in February 2016, she reported that she had inserted a mesh sling in 2008.  She testified that during the night she went to the bathroom every twenty minutes.  She said she changed her pad four times per day.

For the period prior to December 15, 2016, the evidence is all to the effect that the Veteran was required to change pads, at most, four times per day.   Thus, the evidence of record does not demonstrate, and the Veteran has not reported, urinary leakage requiring the use of absorbent materials which must be changed more than four times a day.  Accordingly, a rating in excess of 40 percent is not warranted prior to December 15, 2016.

On VA examination in December 2016, the Veteran reported that her voiding dysfunction required absorbent material that had to be changed more than four times per day.  In addition, she reported daytime voiding intervals between one and two hours and nighttime awakening to void three to four times.  Such change in condition warranted a rating to 60 percent, for voiding dysfunction requiring the wearing of absorbent materials which must be changed more than four times per day.

However, a rating in excess of 60 percent is not warranted.  In this regard, the only section pursuant to 38 C.F.R. §4.115a that would avail the Veteran a higher rating pertains to renal dysfunction.  There is no evidence in the record that the Veteran suffers from renal dysfunction; indeed, the December 2016 examiner stated that there was no evidence of renal dysfunction due to urinary incontinence.  

The Board notes that all possibly relevant diagnostic codes have been considered, but finds that no other codes are applicable.  The Veteran has not been shown to have any renal dysfunction due to her service-connected urinary incontinence.  No other sections under 38 C.F.R. §4.115a offer a rating higher than that which is offered for voiding dysfunction or renal dysfunction; accordingly, no other sections would avail the Veteran.  

A rating in excess of 40 percent prior to December 15, 2016, and a rating in excess of 60 percent thereafter, is denied.

B.  Right and Left Shoulder Status Post Surgery

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2006).



Moreover, under 38 C.F.R. § 4.59, joint testing is to be conducted on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158, 170 (2016).  The provisions of 38 C.F.R. 4.59 are meant to compensate a claimant whose pain does not cause enough limitation of motion in a joint to reach a compensable level; it is not for application where the claimant already has a compensable level of limitation of motion.  Vilfranc v. McDonald, 28 Vet. App. 357, 361 (2017).   

Additionally, the anti-pyramiding provision of 38 C.F.R. § 4.14 directs that the evaluation of the "same disability" or, manifestation under various diagnoses is to be avoided.  Indeed, in Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held that, for purposes of determining whether a Veteran is entitled to separate ratings for different problems or residuals of an injury, without violating the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with the symptomatology of the other conditions.

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

Here, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is also competent to report symptoms of shoulder pain.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  He is competent to describe his symptoms and their effects on employment and daily activities.

Service connection is in effect for right and left shoulder, status post surgery.  The RO evaluated both right and left shoulders as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5201.  For rating purposes, a distinction is made between major (dominant) and minor musculoskeletal groups.  The Veteran is right-handed.

Under Diagnostic Code 5201, a 20 percent evaluation is warranted for motion of the arm (major and minor) limited to shoulder level, or limited to midway between the side and shoulder level.  A 30 percent rating is warranted for motion of the arm (major) limited to midway between side and shoulder level.  A 30 percent rating is assignable for motion of the arm (minor) limited to within 25 degrees from the side.  A 40 percent rating is assignable for motion of the arm (major) limited to within 25 degrees from the side.

The standard ranges of motion for shoulder abduction and forward elevation (flexion) are to 180 degrees.  38 C.F.R. § 4.71, Plate I.  Shoulder level is 90 degrees.

In connection with the Veteran's original claim in September 2008, she was afforded a VA examination in April 2009.  With regard to her left shoulder, the Veteran reported that the condition had existed since 2006.  She reported constant pain in the joint down through the arms and fingers.  She rated the pain as a "7" out of "10."  She treated with medication and rest, and described symptoms to include weakness, giving way, lack of endurance, and fatigability.  She did not report stiffness, swelling, heat, redness, locking, or dislocation.  

Range of motion testing on the left shoulder showed flexion to 100 degrees, abduction to 110 degrees, external rotation to 90 degrees, and internal rotation to 70 degrees.  Joint function was limited after repetitive use by pain, fatigue, and weakness.

On her right shoulder, she described constant pain travelling from her shoulders to her fingers.  She reported the following symptoms: weakness, stiffness, lack of endurance, fatigability, popping, and grinding.  She did not have swelling, heat, redness, giving way, locking, and dislocation.  She used prescription medication for treatment.

Range of motion testing on the right shoulder showed flexion to 110 degrees, abduction to 130 degrees, external rotation to 90 degrees, and internal rotation to 60 degrees.  Joint function was limited after repetitive use by pain, fatigue, and weakness.

On VA examination in December 2010, the Veteran described bilateral shoulder weakness, stiffness, lack of endurance, fatigability, tenderness, and pain.  She reported flare-ups occurring as often as one time per day, precipitated by physical activity and alleviated by rest.  She reported spontaneous achiness.

Range of motion testing of the left shoulder showed flexion to 160 degrees, abduction to 90 degrees, external rotation to 70 degrees, and internal rotation to 70 degrees.  Range of motion testing of the right shoulder showed flexion to 160 degrees, abduction to 120 degrees, external rotation to 70 degrees, and internal rotation to 70 degrees.  On both shoulders, joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.

Magnetic resonance imaging (MRI) of the left shoulder in January 2015 showed a severe thinning of about 1 centimeter in diameter within the anterior rotator cuff along the distal supraspinatus tendon attachment sites.  The remainder of the rotator cuff was intact.  A right shoulder MRI showed degenerative and postsurgical changes.  The rotator cuff was intact.

In October 2015, the Veteran underwent a left shoulder arthroscopy, subacromial decompression, debridement of extensive subacromial bursitis as well as residual postoperative scarring, as well as debridement of the articular side of the partial-thickness supraspinatus tear.  A follow-up treatment note from December 2015 shows that the pain had improved since surgery.  Range of motion testing of the left shoulder showed flexion to 120 degrees, abduction to 90 degrees, external rotation to 30 degrees, and internal rotation to 30 degrees.  She was advised to continue with physical therapy.

January 2016 private range of motion testing showed left shoulder flexion to 160 degrees, abduction to 140 degrees, external rotation to 30 degrees, and internal rotation to 30 degrees.  In February 2016, left shoulder flexion was to 170 degrees, abduction was to 170 degrees, and external and internal rotation was to 40 degrees.  Right shoulder flexion was to 170 degrees, abduction was to 180 degrees, and external and internal rotation was to 40 degrees.

At her February 2016 Board hearing, the Veteran testified as to difficulty with tasks such as lifting and doing the dishes.  She said she did physical therapy to increase her strength and range of motion.

The Veteran underwent a VA shoulder examination in December 2016.  She described a worsening of her shoulder disabilities.  She reported that flare ups of the right shoulder could be described as clicking and daily pain in the joint during physical activity.  Flare ups of the left shoulder involved pain during lifting and rotation.  She described difficulty with housework, lifting, and lying on her side.

Range of motion testing of the right shoulder showed flexion to 105 degrees with pain, abduction to 110 degrees with pain, and external/internal rotation to 90 degrees.  On the left shoulder, she had flexion to 110 degrees, abduction to 100 degrees, and external/internal rotation to 90 degrees, with pain on flexion and abduction.  There was no evidence of pain with weight bearing.  Pain, weakness, and fatigability limited functional ability on both sides with repeated use over period of time.  There was no ankylosis of scapulohumeral noted.  Nor did the examiner find a clavicle, scapula, acromioclavicular joint or sternoclavicular joint condition.  There was no loss of head, nonunion, or fibrous union of the humerus on either side.  There was no malunion of the humerus with moderate or marked deformity.

The Veteran's VA examination reports have noted weakness, giving way, lack of endurance, fatigability, and radiating pain and flare-ups precipitated by physical activity that resulted in functional impairment of difficulty lifting, reaching, and lying down.  Range of motion testing for both shoulders has consistently shown flexion and abduction to 90 degrees or higher, i.e., shoulder level or above.  None of the other medical evidence reflects that the Veteran's shoulder disability has limited right or left arm motion to less than shoulder level.  

There is no evidence of additional limitation of motion due to functional factors that would meet or approximate the criteria for a higher rating.  The ranges of motion reported on the examination account for limitation during flare-ups inasmuch as the examination reportedly took place during a flare-up.   DeLuca.

The Board has considered staged ratings but for the reasons explained above has determined that a rating in excess of 20 percent for right and left shoulder, status post surgery, is not warranted at any point during the appeal period.

The Board has also considered whether there is any other basis for granting a higher rating under another diagnostic code, however, finds that no other diagnostic code is applicable in this case.  In this regard, the December 2016 examiner found no ankylosis or impairment of the humerus or clavicle/scapula.

Accordingly, a rating in excess of 20 percent for left and right shoulder, status post surgery, is denied.

C.  Lumbar Strain with IVDS and Cervical Strain with IVDS, Subcapsular Nerve

The Veteran's lumbar strain with IVDS is rated as 10 percent disabling from September 5, 2008, and as 20 percent disabling from December 15, 2016.  The Veteran's cervical strain with IVDS, subcapsular nerve, has been rated as 10 percent disabling from September 5, 2008.  Both disabilities are rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5243-5237.  

Disabilities of the spine are rated under either the General Formula for Diseases and Injuries of the Spine (General Formula) or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating.

The General Rating Formula for Diseases and Injuries of the Spine directs that a 10 percent evaluation is warranted where there is either forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; a combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation requires either forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees; the combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or an abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation requires forward flexion of the cervical spine of 15 degrees or less or favorable ankylosis of the entire cervical spine.  A 40 percent evaluation will be assigned for either unfavorable ankylosis of the entire cervical spine; forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation will be assigned for unfavorable ankylosis of the entire spine. 

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent evaluation requires incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent evaluation requires incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A 60 percent evaluation requires incapacitating episodes having a total duration of at least six weeks during the past 12 months.  An incapacitating episode is a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal motion of the thoracolumbar spine is forward flexion from 0 to 90 degrees, extension from 0 to 30 degrees, left and right lateral flexion from 0 to 30 degrees, and left and right lateral rotation from 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a.

Lumbar Strain with IVDS

On VA examination in April 2009, with regard to her lumbar spine disability, the Veteran reported stiffness and constant pain in the center lower back that travelled down to her legs through her buttocks.  She described the pain as crushing, oppressing, sharp, and clicking/rubbing.  Pain was elicited by physical activity and lifting and relieved by rest and Oxycodone.  Range of motion testing showed flexion to 90 degrees, extension to 30 degrees, right lateral flexion to 10 degrees with pain beginning at 10 degrees, left lateral flexion to 30 degrees, and right and left rotation to 30 degrees with pain beginning at 10 degrees on left rotation.  Joint function was additionally limited by pain, fatigue, and weakness after repetitive use, with no additional limitation in degree.  The examiner stated there were no signs of lumbar IVDS with chronic and permanent nerve root involvement.

At her December 2010 VA examination, the Veteran reported that lumbar strain caused limited walking, and symptoms included stiffness, fatigue, spasms, decreased motion, and numbness.  She stated that her condition had not resulted in any incapacitation over the prior 12 months.  Physical examination revealed evidence of radiating pain on movement described as from lower back to buttocks and right leg.  Muscle spasm was absent.  There was tenderness noted in the paraspinal lumbar muscles.  There was no guarding of movement or weakness.  There was no ankylosis.  

Range of motion testing of the thoracolumbar spine showed flexion to 70 degrees with pain, extension to 30 degrees, right and left lateral flexion to 30 degrees, and right and left lateral rotation to 30 degrees.  The examiner noted that the Veteran's diagnosis had progressed from lumbar strain to lumbar strain with IVDS, based on the medical history of the injury and pain.

At her February 2016 Board hearing, the Veteran testified that she could not lift her son or touch her toes due to back pain.  She said her back was "always hurting."  See, Transcript at p. 63.  She described the pain as sharp, worse on the right side.

A February 2016 private treatment record reflects the Veteran's complaints of low back pain.  Examination showed tenderness present at the left and right lumbar regions.  There was no swelling or ecchymosis.  The Veteran was instructed to rest, and use ice, elevation, compression, and NSAID.  

On VA spine examination in December 2016, the Veteran reported flare-ups of the back that involved chronic pain that became sharp and radiated into her buttocks and legs.  The separate ratings have been assigned for sciatic nerve radiculopathy in the left and right lower extremities, associated with lumbar strain with IVDS.  

Range of motion testing showed forward flexion to 60 degrees, extension to 15 degrees, right and left lateral flexion to 30 degrees, and right and left lateral rotation to 30 degrees, with flexion and extension exhibiting pain.  The Veteran could perform repetitive-use testing with at least three repetitions without additional loss of function or range of motion.  There was no localized tenderness, guarding, or muscle spasm.  There was no ankylosis or other neurologic abnormalities.  The Veteran had not had any episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician over the previous 12 months.

The Veteran's lumbar strain with IVDS was rated as 10 percent disabling from September 5, 2008 to December 14, 2016; and as 20 percent disabling from December 15, 2016.  

The medical and lay evidence of record demonstrates that, although the Veteran has limitation of motion of the spine, her thoracolumbar spine is not fixed in one position.  Unfavorable ankylosis is a condition in which the cervical, lumbosacral or entire spine is fixed in flexion or extension.  If a spinal segment is fixed in a neutral position (zero degrees), favorable ankylosis exists.  See 38 C.F.R. § 4.71a, General Rating Formula for Disease and Injuries of the Spine, Diagnostic Codes 5235-5242, Note (5).  The evidence demonstrates that throughout the appeal period, the Veteran has been able to move her spine in all directions.  As such, the Veteran's thoracolumbar spine is not ankylosed, either favorably or unfavorably (see Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992)), and therefore ratings of 100, 50, or 40 percent (due to favorable ankylosis) are not available under the General Rating Formula at any time during the appeal period.

Prior to December 15, 2016, however, a 20 or 40 percent rating would be warranted if the Veteran's lumbar spine disability was manifested by limitation of flexion to 30 degrees or less, or between 30 and 60 degrees.  However, from September 5, 2008 to December 15, 2016, no range of motion assessment demonstrated limitation so severe as to prohibit the Veteran from forward flexing to only 30 degrees, even when considering the effects of pain, fatigue, and repetitive use.

Indeed, the April 2009 VA examiner noted that the Veteran could forward flex to 90 degrees without pain; extend to 30 degrees; had right lateral flexion to 10 degrees; left lateral flexion to 30 degrees; and right and left rotation to 30 degrees.  The December 2010 VA examiner noted that the Veteran could forward flex to 70 degrees, with pain starting at 70 degrees, extend to 30 degrees; had right and left lateral flexion to 30 degrees; and right and left rotation to 30 degrees.  Therefore, even when considering the DeLuca factors discussed above, an increased rating based on additional functional loss that would warrant the assignment of a 20 percent rating is not demonstrated for the period prior to December 15, 2016.

The Veteran's December 15, 2016 range of motion assessment was the first in which she was shown to be limited in flexion to 60 degrees or less.  Based on those findings, the RO appropriately awarded the Veteran an increased rating to 20 percent as of the date of that examination.  There was no indication that the Veteran had forward flexion of the thoracolumbar spine limited to 30 degrees or less to warrant a 40 percent rating, that favorable or unfavorable ankylosis of the thoracolumbar spine existed to warrant a 40 or 50 percent rating, or that unfavorable ankylosis of the entire spine existed to warrant a 100 percent rating.

The Board has considered whether higher ratings may be available under the Formula for Rating IVDS Based on Incapacitating Episodes, but finds that although IVDS has been identified as a diagnosis, the Veteran has not required bed rest prescribed by a physician at any time during the appeal period.

The Board also notes that the Veteran has complained of radiating pain into both of her lower extremities as a result of her lumbar spine disability.  As indicated above, the RO has already separately compensated sciatic IVDS of the right and left lower extremities associated with the Veteran's service-connected lumbar spine disability under Diagnostic Code 8520.  The medical evidence of record does not disclose any distinct disabilities associated with the Veteran's service-connected lumbar spine disabilities which have not already been separately rated by the RO.

In sum, the Board finds that a rating in excess of 10 percent for lumbar strain with IVDS is not warranted at any time prior to December 15, 2016, and a rating in excess of 20 percent is not warranted from December 15, 2016.

Cervical Strain with IVDS

At her April 2009 VA examination, the Veteran reported stiffness and constant pain in her neck and upper back.  Pain was elicited by physical activity and stress and relived with medication.  Physical examination revealed no evidence of radiating pain on movement with no evidence of muscle spasm.  There was no ankylosis of the cervical spine.  Range of motion testing showed forward flexion to 30 degrees, extension to 45 degrees, right lateral flexion to 20 degrees, left lateral flexion to 30 degrees, right rotation to 60 degrees, and left rotation to 50 degrees.  Joint function of the spine was limited by pain, fatigue, weakness, and lack of endurance after repetitive use.  Inspection showed normal, symmetrical head position, and symmetry of spinal motion with normal spinal curves.   

On VA cervical spine examination in December 2016, the Veteran described flare-up pain that radiated across her upper back into her neck causing intense pain.  She said she had difficulty driving.  Range of motion testing showed flexion to 40 degrees, extension to 40 degrees, right and left lateral flexion to 35 degrees, right lateral rotation to 50 degrees, and left lateral rotation to 55 degrees, with forward flexion and right lateral flexion exhibiting pain.  The Veteran could perform repetitive-use testing with at least three repetitions without additional loss of function or range of motion.  The range of motion testing took place during a flare-up, and the examiner observed that pain, weakness, fatigability, and incoordination limited functional ability with flare-ups, but the examiner could not describe the loss in terms of range of motion without resorting to mere speculation.  There was no localized tenderness, guarding, muscle spasm, or ankylosis of the cervical spine.  No IVDS symptoms required bed rest prescribed by a physician over the previous 12 months.

In light of the Veteran's competent and credible reports of pain during flare-ups, the fact that during the appeal period the Veteran's forward flexion was noted to be as low as 30 degrees with pain, and in light of assessments by the VA examiners that the Veteran's flare-ups cause additional functional impairment that could not be measured at the time, the Board affords the Veteran the benefit of the doubt and finds that her overall disability picture with respect to her cervical strain disability more nearly approximates the criteria for a 20 percent rating for the entire appeal period based on limitation of forward flexion to 30 degrees or less, when taking into account DeLuca factors.

During the period on appeal, the Veteran has not shown that her cervical spine is limited to forward flexion of 15 degrees of less, which would warrant a 30 percent rating, or that she suffers from favorable or unfavorable ankylosis of the cervical spine, which would warrant a 30 or 40 percent rating, or that she suffers from unfavorable ankylosis of the entire spine.  

The Board has considered whether higher ratings may be available under the Formula for Rating IVDS Based on Incapacitating Episodes, but finds that although IVDS has been identified in the record, the Veteran has not required bed rest prescribed by a physician at any time during the appeal period.

Accordingly, a 20 percent rating for the Veteran's cervical strain with IVDS is warranted for the entire period since the effective date of service connection

D.  Carpal Tunnel Syndrome

The Veteran's carpal tunnel syndrome has been rated as 10 percent disabling (on the left and the right) since September 5, 2008 pursuant to Diagnostic Code 8599-8515.  The Veteran has stated that she experiences difficulty with gripping, typing, household chores, and lifting.

Carpal tunnel syndrome is not specifically listed in the Rating Schedule; therefore, the Veteran's disability must be rated by analogy.  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be constructed by using the first two digits of the diagnostic code for the most closely analogous disability, followed by the digits "99," denoting an unlisted condition.  See 38 C.F.R. § 4.27.  

Carpal tunnel syndrome "results from compression of the median nerve."  Dorland's Illustrated Medical Dictionary 1824 (32nd ed. 2012); see Wilson v. Brown, 7 Vet. App. 542, 544 (1995).  Diagnostic Code 8515 contemplates paralysis of the median nerve and therefore, is an appropriate diagnostic code under which to rate the Veteran's disability.  

Diagnostic Codes 8510-8719 address ratings for paralysis, neuritis, and neuralgia of the peripheral nerves affecting the upper extremities, and provide different disability ratings for the major (dominant) and minor (non-dominant) side.  38 C.F.R. § 4.124a. The Veteran is right-hand dominant.  Diagnostic Codes 8515, 8615, and 8715 provide ratings for paralysis, neuritis, and neuralgia, respectively, of the median nerve.  As relevant to the major arm, Diagnostic Code 8515 provides a 70 percent disability rating for complete paralysis of the median nerve, demonstrated by the hand inclined to the ulnar side, the index and middle fingers more extended than normal, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of the index finger and feeble flexion of the middle finger, inability to make a fist with index and middle fingers remaining extended; inability to flex the distal phalanx of the thumb, defective opposition and abduction of the thumb; weakened wrist flexion; and pain with trophic disturbances.  Lower disability ratings are provided for incomplete paralysis, defined by the Rating Schedule as "a degree of lost or impaired function substantially less than the type picture for complete paralysis given."  A 50 percent disability rating is assigned for severe incomplete paralysis.  A 30 percent disability rating is assigned for moderate incomplete paralysis.  A 10 percent disability rating is assigned for mild incomplete paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8515.

Neuritis and neuralgia are to be rated as incomplete paralysis.  Neuritis, "characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating," shall not be rated higher than severe, incomplete paralysis.  38 C.F.R. § 4.123.  The maximum rating which may be assigned for "neuritis not characterized by organic changes referred to in this section" is moderate, or with sciatic nerve involvement, moderately-severe incomplete paralysis.  Id.  Neuralgia, "characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve," shall not be rated higher than moderate incomplete paralysis.  38 C.F.R. § 4.124.  The Rating Schedule further clarifies that "when the [neural] involvement is wholly sensory, the rating should be for [ ] mild, or at most, [ ] moderate" incomplete paralysis.  38 C.F.R. § 4.124a. 

The words "mild," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 
 § 4.6.  It should also be noted that use of terminology such as "mild" and "moderate" by VA examiners or other physicians, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

On VA examination in December 2010, there was decreased in strength in regards to twisting of both hands, but did not reveal a decrease in strength in regard to pulling and pushing.  In regard to dexterity, both hands showed a decrease in twisting and writing, but not a decrease in probing, touching, and expression.  There were no deformities of the digits.  The Veteran reported tingling and numbness of the second through fourth fingers, but no weakness.  Treatment included massage and a brace.  She said symptoms occurred intermittently, as often as three times per week, with each occurrence lasting an hour.  The condition limited the ability to perform tasks such as typing, lifting, washing dishes, and cleaning.  Treatment included braces and over the counter medication.

There was decreased right and left sensory function for the ulnar nerve and the radial nerve.  Examination of the hands did not reveal Tinel's sign or Phalen's.  There were findings of bilateral hand pain and numbness, without motor dysfunction.  There was no paralysis, speech problems, vision problems, or joint/dexterity problems.

A private treatment note dated in September 2013 reflects that the Veteran was seen for bilateral carpal tunnel syndrome.  Physical examination revealed a positive Tinel's and carpal compression.  She was given a carpal tunnel brace.

At her February 2016 Board hearing, the Veteran reported difficulty with typing and pain, weakness, and tingling in her wrists and fingers.  See, Board Transcript at p. 54-55.

The Veteran underwent a VA peripheral nerves examination in December 2016.  Symptoms included intermittent, dull pain in the right and left upper extremities.  All muscle strength was normal.  All reflexes were normal.  There was no muscle atrophy or trophic changes and the Veteran displayed a normal gait.  Sensory exam showed decreased sensation in the hand/fingers.  Testing was positive for Phalen's sign and negative for Tinel's sign.  Median nerve testing showed bilateral mild incomplete paralysis.  The examiner noted that the Veteran struggled with gripping and repetitive movements of the wrists.

The preponderance of the evidence is against a finding that a rating in excess of 10 percent for right or left carpal tunnel syndrome is warranted.  Consistent over the appeal period are the Veteran's complaints of numbness, tingling, and pain in the hands and wrists; however, these complaints have been described as moderate in degree.  Physical examinations have documented decreased sensation and numbness in the hands/fingers, but have documented symmetrical reflexes, intact motor function, and no evidence of atrophy or trophic changes in the forearm and hand.  Indeed, though the examiner did note numbness and difficulty with gripping, all reflex and muscle testing at the December 2016 VA examination was normal.

Considering the frequency, severity, and duration of her symptoms, the Board finds that the Veteran's symptomatology more nearly approximates mild, rather than moderate, incomplete paralysis of the median nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8515.

The criteria for a disability rating in excess of 10 percent under Diagnostic Codes 8515/8615/8715 are not met for any portion of the rating period under appeal.  Despite the Veteran's descriptions of the severity of her symptoms, the Board must evaluate all of the evidence, both subjective and objective, in deciding the claim, and such descriptions are not dispositive on the issue of severity.  See 38 C.F.R. §§ 4.2, 4.6.  Following an interview with the Veteran and physical examination, VA examiners have reported moderate sensory symptoms resulting in decreased grip strength and lifting capacity, but documented no changes in reflexes or fine motor control, and documented no evidence of trophic changes or muscular atrophy.  Therefore, a higher rating is not warranted.

The Veteran is competent to report observable symptoms, such as pain, numbness, and tingling.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the competent medical evidence, which offers detailed, specialized determinations relating to the rating criteria, is the most probative evidence with regard to evaluating the pertinent symptoms for carpal tunnel syndrome.  The lay testimony has been considered together with the probative medical evidence in clinically evaluating the severity of the Veteran's current symptomatology.

For these reasons, the Board finds that the preponderance of the evidence weighs against entitlement to a rating in excess of 10 percent for right carpal tunnel syndrome and for left carpal tunnel syndrome.  

Neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record.)


ORDER

Service connection for a skin disability, including heat blisters is denied.

Service connection for an eye disability is granted.

A higher initial rating in excess of 40 percent for urinary incontinence prior to December 15, 2016, is denied.

A higher initial rating in excess of 60 percent for urinary incontinence from December 15, 2016, is denied.

A higher initial rating in excess of 20 percent for right shoulder status post surgery is denied.

A higher initial rating in excess of 20 percent for left shoulder status post surgery is denied.

A higher initial rating in excess of 10 percent for lumbar strain with IVDS prior to December 15, 2016, is denied.

A higher initial rating in excess of 20 percent for lumbar strain with IVDS from December 15, 2016, is denied.

A higher initial rating rating of 20 percent for cervical strain with IVDS is granted.

A higher initial rating in excess of 10 percent for right carpal tunnel syndrome is denied.

A higher initial rating in excess of 10 percent for left carpal tunnel syndrome is denied.




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


